DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
The claims were amended to overcome the previous 35 U.S.C. 101 rejection given to the claims. Accordingly, Examiner withdraws the 101 rejection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Pechie on 5/27/2021.

The application has been amended as follows: 

IN THE CLAIMS:
1.-24. (Canceled)


providing a database connected to a dispatching center; said database comprising information on a plurality of emergency facilities, capabilities of each emergency facility, and restricted lists of acceptable patients for each emergency facility, said database connected to the cloud computing infrastructure which connects the plurality of emergency facilities and the dispatching center via the infrastructure;
receiving an emergency request for a patient;
extracting from the database wait times for treatment at emergency facilities that are capable of treating the patient and extracting potential routes and routing times to the facilities based on the weighted conditions at the time the emergency request is made;
assigning, via a cloud on-demand self-service running on an application on a graphical-user interface that communicates with the cloud computing infrastructure, a patient who is on the restricted list of acceptable patients to the emergency facility at the time of the emergency request by calculating a minimal treatment time for the patient comprising a minimum combined time of a wait time at the emergency facility and a routing time to the emergency facility from a location of the emergency request, and assigning the patient to the emergency facility having the minimum combined time with treatment capability for the emergency request based on the capability of each emergency facility;

cross-checking assigned emergency facilities with the necessary capabilities to treat the patient from the database and confirming the emergency facility having the capabilities for the emergency request has combined minimum wait time, routing time and treatment capability;
facilitating information exchange with the emergency facility, via the cloud computing infrastructure after assigning the patient to the emergency facility while the patient is in-route to the emergency facility;
iteratively re-computing the minimal treatment time at a second time for each new emergency request for a new patient based on new emergency treatment request after the minimal treatment time was calculated at the time of the emergency request;
wherein the treatment request feeds back to update the wait times based on the patient potentially receiving care while in the medical transportation vehicle;
wherein the assigning re-assigns the patient and each new patient based on the recomputed minimal treatment time considering the severity level of the patient and the number of patients in each queue; wherein the minimal treatment time is optimized for the patient by the assigning a weighted sum of the wait times of all patients that requested medical services, wherein the minimal treatment time is calculated by using a weighted bipartite assignment having a set of edges connecting vertices from a set of patients to vertices belonging to a set of time-slots in the emergency facilities such that each vertex appears at most once and a sum of the weights of selected edges is a maximum, and

wherein the database including the information further including a second restricted list of authorized patients for a medical insurance accepted at the emergency facilities, the second restricted list being a subset of the first restricted list,
wherein the assigning calculates the routing time to the emergency facility according to traffic data and a minimization of a time to reach the emergency facility based on the traffic data,
wherein the wait time at the emergency facility used in the calculating the minimal treatment time is adjusted according to a weighted severity of the emergency request; and
creating and assigning the patient into an integrated routing plan to an appropriate emergency facility by feeding the data collected from the database, the facilities, traffic conditions, routes into an algorithm which assigns each patient and integrated routing plan to an appropriate emergency facility with the best treatment time.




providing a database connected to a dispatching center; said database comprising information on a plurality of emergency facilities, capabilities of each emergency facility, and restricted lists of acceptable patients for each emergency facility, said database connected to the cloud computing infrastructure which connects the plurality of emergency facilities and the dispatching center via the infrastructure;
receiving an emergency request for a patient;
extracting from the database wait times for treatment at emergency facilities that are capable of treating the patient and extracting potential routes and routing times to the facilities based on the weighted conditions at the time the emergency request is made;
assigning, via a cloud on-demand self-service running on an application on a graphical-user interface that communicates with the cloud computing infrastructure, a patient who is on the restricted list of acceptable patients to the emergency facility at the time of the emergency request by calculating a minimal treatment time for the patient comprising a minimum combined time of a wait time at the emergency facility and a routing time to the emergency facility from a location of the emergency request, and assigning the patient to the emergency facility having the minimum combined time with 
determining wait times comprises factoring the severity of the emergency request and the number of patients in a queue at the emergency facility;
cross-checking assigned emergency facilities with the necessary capabilities to treat the patient from the database and confirming the emergency facility having the capabilities for the emergency request has combined minimum wait time, routing time and treatment capability;
facilitating information exchange with the emergency facility, via the cloud computing infrastructure after assigning the patient to the emergency facility while the patient is in-route to the emergency facility;
iteratively re-computing the minimal treatment time at a second time for each new emergency request for a new patient based on new emergency treatment request after the minimal treatment time was calculated at the time of the emergency request;
wherein the treatment request feeds back to update the wait times based on the patient potentially receiving care while in the medical transportation vehicle;
wherein the assigning re-assigns the patient and each new patient based on the recomputed minimal treatment time considering the severity level of the patient and the number of patients in each queue; wherein the minimal treatment time is optimized for the patient by the assigning a weighted sum of the wait times of all patients that requested medical services, wherein the minimal treatment time is calculated by using a weighted bipartite assignment having a set of edges connecting vertices from a set of patients to vertices belonging to a set of time-slots in the emergency facilities such that 
wherein the routing time starts at the time of the emergency request, further comprising triggering, via the cloud on-demand self-service running on the application on the graphical-user interface that communicates with the cloud computing environment, a treatment request at the emergency facility to place the patient in a wait time queue a priori according to the patient being assigned to the emergency facility with the minimal treatment time,
wherein the database including the information further including a second restricted list of authorized patients for a medical insurance accepted at the emergency facilities, the second restricted list being a subset of the first restricted list,
wherein the assigning calculates the routing time to the emergency facility according to traffic data and a minimization of a time to reach the emergency facility based on the traffic data,
wherein the wait time at the emergency facility used in the calculating the minimal treatment time is adjusted according to a weighted severity of the emergency request; and
creating and assigning the patient into an integrated routing plan to an appropriate emergency facility by feeding the data collected from the database, the facilities, traffic conditions, routes into an algorithm which assigns each patient and integrated routing plan to an appropriate emergency facility with the best treatment time.


	a processor; and
	a memory, the memory storing instructions to cause the processor to perform:
providing a database connected to a dispatching center; said database comprising information on a plurality of emergency facilities, capabilities of each emergency facility, and restricted lists of acceptable patients for each emergency facility, said database connected to the cloud computing infrastructure which connects the plurality of emergency facilities and the dispatching center via the infrastructure;
receiving an emergency request for a patient;
extracting from the database wait times for treatment at emergency facilities that are capable of treating the patient and extracting potential routes and routing times to the facilities based on the weighted conditions at the time the emergency request is made;
assigning, via a cloud on-demand self-service running on an application on a graphical-user interface that communicates with the cloud computing infrastructure, a patient who is on the restricted list of acceptable patients to the emergency facility at the time of the emergency request by calculating a minimal treatment time for the patient comprising a minimum combined time of a wait time at the emergency facility and a routing time to the emergency facility from a location of the emergency request, and assigning the patient to the emergency 
determining wait times comprises factoring the severity of the emergency request and the number of patients in a queue at the emergency facility;
cross-checking assigned emergency facilities with the necessary capabilities to treat the patient from the database and confirming the emergency facility having the capabilities for the emergency request has combined minimum wait time, routing time and treatment capability;
facilitating information exchange with the emergency facility, via the cloud computing infrastructure after assigning the patient to the emergency facility while the patient is in-route to the emergency facility;
iteratively re-computing the minimal treatment time at a second time for each new emergency request for a new patient based on new emergency treatment request after the minimal treatment time was calculated at the time of the emergency request;
wherein the treatment request feeds back to update the wait times based on the patient potentially receiving care while in the medical transportation vehicle;
wherein the assigning re-assigns the patient and each new patient based on the recomputed minimal treatment time considering the severity level of the patient and the number of patients in each queue; wherein the minimal treatment time is optimized for the patient by the assigning a weighted sum of the wait times of all patients that requested medical services, wherein the minimal 
wherein the routing time starts at the time of the emergency request, further comprising triggering, via the cloud on-demand self-service running on the application on the graphical-user interface that communicates with the cloud computing environment, a treatment request at the emergency facility to place the patient in a wait time queue a priori according to the patient being assigned to the emergency facility with the minimal treatment time,
wherein the database including the information further including a second restricted list of authorized patients for a medical insurance accepted at the emergency facilities, the second restricted list being a subset of the first restricted list,
wherein the assigning calculates the routing time to the emergency facility according to traffic data and a minimization of a time to reach the emergency facility based on the traffic data,
wherein the wait time at the emergency facility used in the calculating the minimal treatment time is adjusted according to a weighted severity of the emergency request; and
creating and assigning the patient into an integrated routing plan to an appropriate emergency facility by feeding the data collected from the database, the facilities, traffic conditions, routes into an algorithm which assigns each 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific systems and method features that is comprised of the combination of components as presented in the claimed invention. More specifically, the prior art of record and search of available arts fail to teach the limitations in combination. The two closest pieces of prior art, Fitch et al. (U.S. Patent No. 8,060,500) and Halsted et al. (U.S. Patent No. 8,484,048), are discussed below.
Specifically, Fitch et al. is directed towards a method and system for selecting a healthcare provider with minimal office wait times. In an embodiment, the system estimates wait times for one or more care providers based on a consumer’s criteria.
As such, Fitch et al. teaches some of the claimed limitations, but does not teach anything related to iteratively re-assigning patients to a medical facility based on re-computation of wait times at a following emergency request. Additionally, Fitch et al. also does not teach wherein the minimal treatment time is optimized and calculated using a weighted bipartite assignment and execution of the system/method within an on-demand, cloud environment.
The second reference, Halsted et al., deals with automated prioritization of waiting patients. As such, Halsted et al. does teach iteratively re-assigning patients to a medical facility based on re-computation of wait times. However, Halsted et al. too does 
After a thorough search, Examiner has determined that no combination of references would reasonably teach the specificity and integration of all the limitations of at least the present independent claims with respect to the optimization and calculation of minimal treatment time within an on-demand, cloud environment in the manner claimed.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, Examiner asserts that the present claims recite a practical application in that the claims of the invention assign patients to the best emergency facility that is capable of providing particular treatment to a particular patient out of a plurality of emergency facilities in a timely manner during an emergency situation. The assigning is performed using a cloud infrastructure across a plurality of entity systems with an ever-increasing pool of patients with varying emergencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.S./Examiner, Art Unit 3626        

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626